ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                    )
                                               )
Taj AI Rajaa Company                           )      ASBCA No. 58801
                                               )
Under Contract No. W91GFC-06-M-0169            )

APPEARANCE FOR THE APPELLANT:                         Mr. Baha'a Lafta Hassan
                                                       Owner

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      CPT Tyler L. Davidson, JA
                                                       Trial Attorney

                  OPINION BY ADMINISTRATIVE JUDGE JAMES
                ON APPELLANT'S MOTION FOR RECONSIDERATION

       The Board's 5 February 2014 decision granted the government's motion to
dismiss the captioned appeal for lack of subject matter jurisdiction, holding the
appellant's 1 June 2013 claim was barred by the Contract Disputes Act of 1978 (CDA)
six-year statute of limitations, and dismissed the appeal. A copy of that decision was sent
by email to appellant on 6 February 2014 1 (Bd. corr. ltr. dtd. 6 February 2014).

       Appellant's 5 March 2014 email to the ASBCA regarding ASBCA No. 58801
stated: "I would like to do motion for reconsideration for this decision of Board.
[P]lease accept this motion for reconsideration and please tell me what is required me to
do and what the required procedures."

         The ASBCA's 6 March 2014 email reply to appellant stated:

                Board Rule 29 states that a motion for reconsideration "shall
                set forth specifically the grounds relied upon to sustain the
                motion." Your email, below, does not appear to comply with
                Rule 29. To comply with Rule 29 and file a motion for
                reconsideration you must advise the Board of what portions
                of the Board's decision you disagree with and explain why
                you disagree. This must be done within 30 days of receipt of

1
    The Board routinely corresponds with party representatives located in Iraq and
         Afghanistan by email due to the difficulties of communicating by mail in those
         countries.
              the decision. Since the email traffic, below, indicates you
              received our decision on 7 February 2014, the motion due
              date appears to be 9 March 2014, which is a Sunday.
              Therefore, in accordance with Board Rule 33(b), the due date
              for a motion for reconsideration appears to be Monday,
              10 March 2014. Once you have submitted a compliant
              motion for reconsideration, you may request that the Board
              give you more time to file a memorandum giving a more
              detailed explanation of your position, if you so choose.

       Appellant's Saturday, 8 March 2014 email to the Board stated: "in concern this
appeal [ASBCA No. 58801] and in order I submit motion for reconsideration to the
Board and to show my opinion on Bond's [sic] Decision. I asked the [B]oard to give me
more time for this because the [B]oard's letter did not reach me at time."

       The Board's 13 March 2014letter (sent via email) to the parties forwarded copies
of appellant's 5 and 8 March 2014 emails to the government and stated: "The
government shall have 30 days from the date of this Order within which to respond to
appellant's submittals. Upon receipt of the government's response, appellant shall have
30 days within which to reply, if it so chooses."

       The government's 13 March 2014letter to the Board (sent via email), copied
appellant and stated: "Appellant's correspondence merely requests reconsideration. It
does not set forth any grounds under which the motion should be granted, let alone a
'compelling reason' for modifying the Board's original decision. Therefore, the motion
must be denied."

        Appellant's 16 and 20 March 2014 emails to the Board regarding ASBCA
No. 58801 stated: "in concern this appeal, please let me know? [M]ust I submit a
certified claim to the contracting officer Ms Juan [sic] Wysoske? I am waiting your
reply."

       The Board's 20 March 2014letter to the parties (sent via email) forwarded to the
government appellant's 16 and 20 March 2014 emails and stated: "In response to the
questions in your [appellant's] emails, the Board does not provide legal advice to parties
and so may not advise you on your next steps."

      Board Rule 29 provides:

                    A motion for reconsideration may be filed by either
             party. It shall set forth specifically the grounds relied upon to
             sustain the motion. The motion shall be filed within 30 days



                                             2
             from the date of the receipt of a copy of the decision of the
             Board by the party filing the motion.

         In Environmental Safety Consultants, Inc., ASBCA No. 54615, 07-2 BCA
,-r 33,613 at 166,457, we stated:

             We have long held that absent specificity in the alleged
             grounds upon which the motion is based, a purported motion
             for reconsideration does not satisfy the requirements of Rule
             29.



                    ...Moreover, the mere expression of the process which
             appellant was following to seek reconsideration of the
             Board's decision, barren of any statement of specific
             disagreement with the Board's decision, and barren of any
             support for such disagreement, does not comply with the
             requirements of Rule 29.

Without specific grounds, a purported motion for reconsideration is an expression of
intent to seek reconsideration. See Ralph M Parsons Co., ASBCA No. 37931 et al., 91-2
BCA ,-r 23,751 at 118,934 (a letter of intent to move for reconsideration does not
constitute a motion for reconsideration).

       Accordingly, since appellant did not file a proper motion for reconsideration by
10 March 2014, within the 30-day period required by Board Rule 29, appellant's motion
is dismissed as untimely.

      Dated: 26 March 20 14




(Signatures continued)




                                            3
I concur                                        I concur



~~~
Administrative Judge
                                             ~CZL/
                                              MARK A. MELNICK
                                                Administrative Judge
Acting Chairman                                 Acting Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58801, Appeal ofTaj AI
Rajaa Company, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            4